Opinion filed November 20, 2014




                                     In The

        Eleventh Court of Appeals
                                  __________

                              No. 11-14-00283-CR
                                  __________

                  VICTOR JAMES VARGAS, Appellant
                                        V.
                    THE STATE OF TEXAS, Appellee


                    On Appeal from the 106th District Court
                              Dawson County, Texas
                          Trial Court Cause No. 13-7245


                     MEMORANDUM OPINION
      The trial court convicted Victor James Vargas, Appellant, of the state jail
felony offense of possession of methamphetamine. Appellant attempts to appeal
that conviction. In a letter dated October 28, 2014, this court notified the parties
that the Trial Court’s Certification of the Defendant’s Right to Appeal, which was
signed by Appellant and his attorney, indicated that Appellant had waived his right
of appeal in this case. See TEX. R. APP. P. 25.2(a)(2), (d). We requested that
Appellant respond on or before November 5, 2014, and show grounds to continue
the appeal. Appellant filed a motion for extension of time to file his notice of
appeal, which this court granted, but he has not filed any response related to his
waiver of appeal.
      A valid waiver of appeal, whether negotiated or non-negotiated, prevents a
defendant from appealing without the trial court’s consent. Monreal v. State, 99
S.W.3d 615, 622 (Tex. Crim. App. 2003). Appellant has not obtained the trial
court’s consent to appeal, and Appellant’s waiver appears to be valid.         The
documents on file in this case indicate that Appellant and the State entered into a
plea agreement in which Appellant waived various rights and that, upon
Appellant’s plea of guilty, the trial court convicted Appellant and assessed his
punishment pursuant to the terms of the plea agreement. Appellant acknowledged
that he signed a waiver of his right to appeal. The plea papers are signed by both
Appellant and his counsel. Thus, the trial court’s certification—reflecting that
Appellant has waived his right of appeal—is supported by documentation and is
not defective. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005).
Because Appellant waived his right to appeal in this cause and because the trial
court certified that Appellant has no right of appeal, we must dismiss this appeal
without further action. TEX. R. APP. P. 25.2(d); Chavez v. State, 183 S.W.3d 675,
680 (Tex. Crim. App. 2006).
      Accordingly, this appeal is dismissed.


                                                   PER CURIAM
November 20, 2014
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.

                                         2